Acknowledgment
The amendment filed on February 8, 2022 responding to the Office Action mailed on November 12, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-2 and 4-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose the device of claim 1 wherein each of the thin film transistors comprises: a thermal insulation layer disposed on the flexible substrate; a buffer layer disposed on the thermal insulation layer; an active layer disposed on the buffer layer; a first insulating layer disposed on the active layer; and a first metal layer disposed on the first insulating layer.
Claims 2 and 4-8 depend directly or indirectly on claim 1 and are allowable on that basis.
Regarding claim 9 the prior art fails to disclose a manufacturing method of an array substrate, comprising: providing a flexible substrate; forming a thermal insulation layer on the flexible substrate; forming a buffer layer on the thermal insulation layer; forming an active layer on the buffer layer, patterning the active layer, and doping the active layer; forming a first insulating layer on the active layer; forming a first metal layer on the first insulating layer, and patterning the forming a plurality of thin film transistors and a plurality of replacement units by sequentially etching the first insulating layer, the buffer layer, and the thermal insulation layer, wherein the replacement units and the thin film transistors are spaced apart from each other; forming a first organic layer by depositing an organic material on the flexible substrate, wherein the first organic layer fills gaps between the thin film transistors and the replacement units and covers the thin film transistors and the replacement units; forming a source and drain layer over the organic filling layer first organic layer, and patterning the source and drain layer, wherein a portion of the source and drain layer is electrically connected to the first metal layer; forming a planarization layer on the source and drain layer; forming an anode layer on the planarization layer; and forming a pixel definition layer on the anode layer.
Claims 10-11 depend directly or indirectly on claim 9 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893